Case 21-03007-sgj Doc 1-6 Filed 01/22/21   Entered 01/22/21 18:10:35   Page 1 of 4




                  EXHIBIT 6




EXHIBIT 6
  Case 21-03007-sgj Doc 1-6 Filed 01/22/21            Entered 01/22/21 18:10:35         Page 2 of 4



                                     PROMISSORY NOTE

$6,059,831.51                                                                         May 31, 2017

        THIS PROMISSORY NOTE (this "Note") is in substitution for and supersedes in their
entirety each of those certain promissory notes described in Exhibit A hereto, from HCRE Partners,
LLC, as Maker, and Highland Capital Management, L.P. as Payee (collectively, the "Prior
Notes"), together with the aggregate outstanding principal and accrued and unpaid interested
represented thereby.

FOR VALUE RECEIVED, HCREA PARTNERS, LLC ("Maker") promises to pay to the order
of HIGHLAND CAPITAL MANAGEMENT, L.P. ("Payee"), in legal and lawful tender of the
United States of America, the principal sum of SIX MILLION, FIFTY NINE THOUSAND,
EIGHT HUNDRED THIRTY ONE AND 51/100 DOLLARS ($6,059,83 1.51), together with
interest, on the terms set forth below. All sums hereunder are payable to Payee at 300 Crescent
Court, Suite 700, Dallas, Texas 75201 , or such other address as Payee may specify to Maker in
writing from time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at the rate of eight percent (8.00%) per annum from the date hereof
until Maturity Date (hereinafter defined), compounded annually on the anniversary of the date of
this Note. Interest shall be calculated at a daily rate equal to 11365th (1/366 in a leap year) of the
rate per annum, shall be charged and collected on the actual number of days elapsed, and shall be
payable annually.

       2.      Payment of Principal and Interest. Principal and interest under this Note shall be
payable as follows:

           2.1     Annual Payment Dates. During the term of this Note, Borrower shall pay the
    outstanding principal amount of the Note (and all unpaid accrued interest through the date of
    each such payment) in thirty (30) equal annual payments (the "Annual Installment") until
    the Note is paid in full. B01rnwer shall pay the Annual Installment on the 31st day of December
    of each calendar year during the term of this Note, commencing on the first such date to occur
    after the date of execution of this Note.

          2.2    Final Payment Date.        The final payment in the aggregate amount of the
    then outstanding and unpaid Note, together with all accrued and unpaid interest thereon, shall
    become immediately due and payable in full on December 31, 2047 (the "Maturity Date").

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in part the unpaid principal or accrued interest of thi s Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

        4.     Acceleration Upon Default. Failure to pay this Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand, presentment,
notice of intent to accelerate, notice of acceleration, or any other notice of any kind which are
hereby waived, mature the principal of this Note and all interest then accrued, if any, and the same
  Case 21-03007-sgj Doc 1-6 Filed 01/22/21            Entered 01/22/21 18:10:35         Page 3 of 4



shall at once become due and payable and subject to those remedies of the holder hereof No
failure or delay on the part of Payee in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

       5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind hereunder.

       6.        Attorneys' Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all comi costs and reasonable
attorneys ' fees and expenses incuned by the holder hereof.

       7.      Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
performance of any covenant or obligation contained herein or in any other document evidencing,
securing or pertaining to this Note, exceed the maximum interest rate allowed by law. The terms
and provisions of this paragraph shall control and supersede every other provision of all
agreements between Payee and Maker in conflict herewith.

        8.     Governing Law. This Note and the rights and obligations of the parties hereunder
shall be governed by the laws of the United States of America and by the laws of the State of
Texas, and is performable in Dallas County, Texas.

      9.    Prior Notes.       The original of each of the Prior Notes superseded hereby shall be
marked "VOID" by Payee.


                                               MAKER:




                                               By: _ __.:=,.'---L--.:.\---M~   - - - -- - -
                                               Name: Jam
                                               Title:




                                                  2
Case 21-03007-sgj Doc 1-6 Filed 01/22/21      Entered 01/22/21 18:10:35   Page 4 of 4



                                     EXHIBIT A

                                    PRIOR NOTES

                                                       Principal and Interest
                     Initial Note
      Loan Date                       Interest Rate       Outstanding as
                       Amount
                                                          of May 31, 2017
         1/9/ 14     $ 100,000.00        8.00%              $108,000.00
        1/29/14      $600,000.00         8.00%              $648,000.00
        3/10/14     $2,000,000.00        8.00%             $2,009,643.84
        3/28/14       $50,000.00         8.00%               $54,000.00
        1/26/15     $ 1,500,000.00       8.00%             $1 ,545,356.16
        4/2/15      $ 1,500,000.00       8.00%               $1 ,545,356
                    $5,750,000.00                          $6,059,831.51




                                          3
